Citation Nr: 1020469	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic skin rash, to 
include actinic keratosis, inguinal dermatitis and eczema 
hiemalis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which reopened and denied the Veteran's claims of 
service connection for inguinal dermatitis and eczema 
hiemalis.  

In a July 2009 decision, the Board granted the Veteran's 
petition to reopen his claim for service connection  for a 
chronic skin rash.  However, the case was remanded by the 
Board for further development, at which time the RO was 
instructed to afford the Veteran an appropriate VA 
examination to determine the likely etiology of his skin 
disorder(s).  The Board is satisfied that the RO has 
substantially complied with these remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  As such, this case is now 
ready for disposition.

While on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope 
of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim 
is for a disability that may reasonably be encompassed by 
several factors including: (1) the claimant's description of 
the claim; (2) the symptoms the claimant describes; and (3) 
the information the claimant submits or that [VA] obtains in 
support of the claim.  A review of the claims file shows that 
the Veteran has been variously diagnosed as having actinic 
keratosis, inguinal dermatitis (probable intertrigo), eczema 
hiemalis of the extremities, folliculitis of the lower legs 
and thighs, pruritis of the right thigh, fungal infections, 
seborrheic keratosis, and various rashes on the extremities 
and groin region.  The Board therefore finds that the 
Veteran's claim should not be limited to a single type of 
skin disorder.  Instead, the claim is properly characterized 
broadly as a claim of service connection for a chronic skin 
rash, to include actinic keratosis, inguinal dermatitis 
(probable intertrigo), eczema hiemalis of the extremities, 
folliculitis of the lower legs and thighs, pruritis of the 
right thigh, fungal infections, seborrheic keratosis, and 
various rashes on the extremities and groin region.

The issue of entitlement to service connection for a chronic 
skin rash, other than actinic keratosis, but to include 
inguinal dermatitis and eczema hiemalis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's actinic keratosis is related to his period of 
active duty service.


CONCLUSIONS OF LAW

Actinic keratosis is proximately due to or the result of the 
Veteran's period of active duty service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303  (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal - 
service  connection for actinic keratosis.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


II.  Analysis of Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 38 
U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a Veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran contends that his skin problems manifested 
during service, and may have been caused by herbicide 
exposure.  The Veteran served in Vietnam; therefore, exposure 
to Agent Orange is presumed. 

A review of service treatment records show that the Veteran 
reported a history of skin boils during his enlistment 
examination in December 1963.  While the service treatment 
records are limited, the September 1967 separation 
examination indicated that these boils had occurred since 
childhood.  The separation examination also reported that he 
was diagnosed with intertrigo of the groin.  No findings were 
made with regard to actinic keratosis.

Post-service medical records indicate that the Veteran has 
been diagnosed actinic keratosis.  The first diagnosis 
appears to have been in May 2002.   VA treatment records 
dated from March 1976 to December 2006, which show diagnoses 
and treatment for actinic keratoses in November 2004 and 
November 2006.  

Pursuant to the Board's July 2009 remand instructions, the 
Veteran was afforded a VA skin examination in August 2009.  
The VA examiner noted that the Veteran did not have acneiform 
lesions or sun-related blistering to suggest exposure to 
Agent Orange.  Rather, the examiner indicated that he 
suffered from repeated episodes of dermatitis which were 
classified as eczema hiemalis.  The examiner diagnosed the 
Veteran, in pertinent part, as having actinic keratosis, a 
condition for which he is treated at least once per year.  
The examiner opined that the Veteran's actinic keratosis was 
due to chronic sun exposure and that his active duty service 
in Vietnam "certainly did contribute" to the disorder.  

While clearly not dispositive, this medical opinion relates 
the claimed disability of actinic keratosis to sun exposure 
during active duty service.  Such opinion thus represents 
competent evidence of a nexus between actinic keratosis and 
active duty service.  There is no competent medical opinion 
to the contrary.  Based on this opinion, and resolving all 
doubt in his favor, the Board concludes that actinic 
keratosis is proximately due to or the result of the 
Veteran's active duty service.   


ORDER

Service connection for actinic keratosis is granted.




REMAND

As noted above, the Veteran asserts that he suffers from 
multiple chronic skin rashes/disorders that had their onset 
during his active service or are otherwise etiologically 
related to his active service.  

A review of service treatment records shows a diagnosis of 
intertrigo of the groin at the time of his service separation 
examination.  Post-service medical records indicate that the 
Veteran has been diagnosed with and treated for inguinal 
dermatitis (probable intertrigo), eczema hiemalis of the 
extremities, folliculitis of the lower legs and thighs, 
pruritis of the right thigh, fungal infections, seborrheic 
keratosis, and various rashes on his extremities and his 
groin region. 

The Veteran was afforded a VA examination in August 1984, at 
which time he reported an intermittent groin rash since he 
was a teenager and a recurrent rash on his legs and forearms 
since 1976.  The VA examiner diagnosed him with probable 
recurrent eczema hiemalis of the extremities as well as a 
history of inguinal dermatitis, probable intertrigo.  
However, the examiner did not opine as to the probable 
etiology of these disorders.  

The Veteran submitted additional evidence to include VA 
treatment records dated from March 1976 to December 2006, 
which show diagnoses and treatment for chronic dermatitis 
with acute exacerbation and skin folliculitis in March 1999.  
In addition, private medical records show treatment for 
various skin ailments on his extremities and his groin 
region.  Genitocrural dermatitis was identified by F.H.C, 
M.D., in 1976.  C.A.M., M.D., diagnosed him as having 
neurotic excoriations of the groin and an intertrigo rash of 
the groin in 2003.  The Veteran asserts that the rash that 
experienced in service is one in the same.

On Remand in July 2009, the RO/AMC was directed to provide 
the Veteran a VA examination to determine the nature and 
etiology of his skin complaints.  

In the August 2009 VA examination, the examiner examined the 
veteran, reviewed the treatment records, and considered the 
Veteran's personal statements/history.  He diagnosed the 
Veteran, in pertinent part, as having intertrigo, 
intermittent in the past, clear today, and dermatitis, 
intermittent in the past, clear today.   The Board notes that 
this opinion is inadequate because the examiner did not 
provide any rationale to support the opinion.  The Court has 
held that the probative value of the opinion is negated as a 
result of the physician's failure to provide any rationale 
for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  The examiner merely stated 
that it was unlikely that the intermittent rashes were 
related to his service in Vietnam.  An addendum opinion or 
new VA examination is therefore deemed necessary.

The Board also notes that the Court recently held in McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Here, several of the 
skin rashes/disorders identified by by the Veteran have been 
diagnosed as discussed during the pendency of the appeal.  
The fact that his dermatitis and intertrigo were quiescent at 
the time of his VA examination should not serve as basis for 
a denial. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be contacted and 
asked to identify all VA and non-VA 
health care providers that have 
treated him for his skin disorders 
since 2003.  Those records should be 
obtained.  Notably, regardless of 
whether or not he responds, obtain 
the Veteran's complete VA treatment 
records from the Wichita VA Medical 
Center (VAMC) since December 2006.  
If any identified records cannot be 
obtained, such should stated in the 
record.  The Veteran should also be 
advised of this negative development.

2.	The RO/AMC should return the August 
2009 VA dermatology examination, 
performed by the same examiner, to 
that examiner, if available, for 
clarification of the opinions he 
provided.  If that examiner is 
available, he should clarify if it is 
at least as likely as not (a 50 
percent probability or greater) that 
the Veteran has a chronic (albeit 
intermittent) skin rash/disorder 
(including but not limited to 
inguinal dermatitis, eczema hiemalis 
of the extremities, folliculitis of 
the lower legs and thighs, pruritis 
of the right thigh, fungal 
infections, seborrheic keratosis, 
intertrigo of the groin, and neurotic 
excoriations of the groin) that had 
it onset in service or is otherwise 
etiologically related to his active 
military service.  

If that examiner is no longer 
available, the Veteran should be 
scheduled for another VA examination 
to determine if it is at least as 
likely as not that he has a chronic 
skin disorder (other than actinic 
keratosis) that had its onset in 
service or is otherwise related to 
active service.  All indicated 
studies should be performed.  

The claims file should be made 
available to the examiner, who must 
acknowledge receipt and review of the 
claims file in any report generated 
as a result of the examination.  The 
examiner should discuss the Veteran's 
entire medical history and make 
reference to the findings made in at 
service discharge, post-service by 
Dr. C in 1976 and Dr. M in 1973, and 
the Veteran's claimed history of 
chronicity.  Rationale should be 
provided with all opinions.  If the 
examiner cannot provide an opinion 
without resorting to speculation, 
such should be stated and supported 
with rationale.

3.	Following such development, the 
RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  If 
the findings or an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.  If any such action does 
not resolve the claims, the RO/AMC 
shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


